F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            JAN 31 2002
                                 TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 ROB W. ROBERTS,
          Plaintiff-Appellant,                          No. 01-6323
 v.                                              (D.C. No. CV-01-191-W)
 TIMOTHY J. CALLAHAN,                                   (W.D. Okla.)
 Commander, Fort Sill Regional
 Correctional Facility,
          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se federal military prisoner appeal brought pursuant to 28

U.S.C. § 1331 and Bivens v. Six Unknown Named Agents of the Federal Bureau


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of Narcotics, 403 U.S. 388 (1971). Mr. Roberts seeks monetary damages,

injunctive relief, and class certification for alleged temporary deprivation of

certain legal materials belonging to him and alleged inadequacies in the legal

materials and legal assistance provided at his correctional facility. The district

court adopted the recommendation of the magistrate judge and dismissed the

complaint as to monetary damages, granted summary judgment as to injunctive

relief, and denied class certification. Mr. Roberts appealed to this court.

      We agree with the district court’s determination that it lacked subject

matter jurisdiction over Mr. Roberts’ Bivens claim against Mr. Callahan in his

individual capacity. The United States is immune from monetary damages for

“injuries to servicemen where the injuries arise out of or are in the course of

activity incident to service.” Feres v. United States, 340 U.S. 135, 146 (1950).

The Feres doctrine bars a military prisoner’s entitlement to monetary damages.

Walden v. Bartlett, 840 F.2d 771, 774 (10th Cir. 1988). Additionally, we hold

that Mr. Roberts is not entitled to injunctive relief against Mr. Callahan in his

official capacity. Mr. Roberts failed to allege sufficient actual injury to support

standing for his lack of access to the courts claim. See Lewis v. Casey, 518 U.S.
343, 351 (1996). We also agree with the district court that class certification is

not warranted in this case.

      After a thorough review of Mr. Roberts’ brief and the record, and for


                                          -2-
substantially the same reasons set forth in the district court’s well-reasoned

August 16, 2001 Order adopting the July 30, 2001 Report and Recommendation of

the magistrate judge, we hold that no relief is available to Mr. Roberts.

      Appellant’s appeal is DENIED.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-